DETAILED ACTION
       
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: Although prior art teaches a method of designing and evaluating intraocular lenses, comprising: generating a first plurality of eye models, wherein each eye model corresponds to a different patient using data that includes constant and customized values, including customized values of a first intraocular lens, prior art fails to simultaneously teach  comparing the first average for the first peripheral outcomes with the second average for the second peripheral outcomes; as claimed in claim 1; a comparator instantiated by the at least one processor that compares differences between the peripheral aberration averages of the first intraocular lens and the second intraocular lens; as claimed in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571) 270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

13 January 2020



/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872